EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO §-OXLEY ACT OF 2002 In connection with the quarterly report of Spire Corporation (the “Company”) on Form 10-Q (the “Report”) for the period ended March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof, I, RobertS.Lieberman, Chief Financial Officer and Treasurer of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 14, 2010 By: /s/RobertS.Lieberman RobertS.Lieberman Chief Financial Officer and Treasurer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
